In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00061-CR
         ______________________________


          MARION D. CADDELL, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 241st Judicial District Court
                 Smith County, Texas
            Trial Court No. 241-0186-07




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Marion D. Caddell appeals from his jury conviction for delivery of a controlled substance.

See TEX . HEALTH & SAFETY CODE ANN . § 481.112(c) (Vernon 2003). Caddell pled "true" to one

enhancement allegation. The jury assessed punishment at life imprisonment and a $10,000.00 fine.

Caddell was represented by retained counsel at trial and by different, appointed, counsel on appeal.

       Appellate counsel filed a brief October 25, 2007, under the mandate of Anders v. California,

386 U.S. 738 (1967), and Ex parte Senna, 606 S.W.2d 329, 330 (Tex. Crim. App. 1980), and has

accordingly also filed a motion to withdraw. Counsel sent Caddell a copy of the brief, as well as

copies of the clerk's and reporter's records, and advised Caddell by letter he believes there are no

arguable contentions of error. He also informed Caddell of his right to review the record and file a

pro se response. Caddell requested an extension of time to file a response. That extension expired

December 27, 2007. Caddell has not filed a response, nor has he requested an additional extension

of time in which to file such a response.

       Counsel has filed a brief which discusses the record and reviews the proceedings. Counsel

has thus provided a professional evaluation of the record demonstrating why, in effect, there are no

arguable grounds to be advanced, as required by High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978). See also Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.

1991). Counsel concluded from his review of the record there is no arguable point of error to

support the appeal.



                                                 2
        Counsel further states in the brief that the indictment is sufficient to support the conviction,

that all pretrial motions were properly ruled on, and that Caddell received a fair trial. He also states

that, although Caddell received the maximum possible sentence, it was within the range available

and, due to the fact that Caddell had seven prior felony convictions, appellate counsel could not say

the sentence was illegal or disproportionate. Counsel's statements are supported by the record.

        We have reviewed the record and find the evidence sufficient to support the conviction. We

agree with counsel there are no arguable points of error in this case.1




        1
         Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Caddell in this case. No substitute
counsel will be appointed. Should Caddell wish to seek further review of this case by the Texas
Court of Criminal Appeals, Caddell must either retain an attorney to file a petition for discretionary
review or Caddell must file a pro se petition for discretionary review. Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the last timely motion
for rehearing that was overruled by this Court. See TEX . R. APP . P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas
Court of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3.
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                   3
      We affirm the judgment of the trial court.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:      January 31, 2008
Date Decided:        February 7, 2008

Do Not Publish




                                               4